UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-1297


DORCAS WANGARI KARIUKI,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 27, 2015                 Decided:    November 17, 2015


Before DUNCAN    and   FLOYD,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Liam Ge, LIAMSLAW IMMIGRATION PRACTICE, Baltimore, Maryland, for
Petitioner.     Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Cindy S. Ferrier, Assistant Director, Surell
Brady,   Office    of  Immigration  Litigation,   UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dorcas      Wangari        Kariuki,      a    native    and     citizen        of   Kenya,

petitions for review of an order of the Board of Immigration

Appeals       (Board)    dismissing        her      appeal       from     the      immigration

judge’s denial of her requests for withholding of removal and

protection       under     the    Convention        Against        Torture. *         We   have

thoroughly       reviewed       the    record,      including       the       transcript     of

Kariuki’s       merits     hearing      and       all    supporting          evidence.      We

conclude      that   the    record      evidence         does    not     compel      a   ruling

contrary to any of the administrative factual findings, see 8

U.S.C.    §    1252(b)(4)(B)          (2012),      and    that     substantial        evidence

supports the Board’s decision.                See Gomis, 571 F.3d at 359.

     Accordingly,          we    deny    the       petition       for     review     for   the

reasons stated by the Board.                    In re: Kariuki (B.I.A. Feb. 23,

2015).        We dispense with oral argument because the facts and

legal    contentions       are     adequately           presented       in    the    materials

before    this    court     and    argument        would     not    aid      the    decisional

process.

                                                                             PETITION DENIED




     * Kariuki does not challenge the denial of her asylum claim
as untimely, and in any event, we lack jurisdiction to review
this finding.     See 8 U.S.C. § 1158(a)(3) (2012); Gomis v.
Holder, 571 F.3d 353, 358-59 (4th Cir. 2009).



                                               2